DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2019/0108365 (“Lyakas”).

Regarding claim 1, Lyakas teaches
A system comprising: (Fig. 1, [0067]: transaction manager 108)
a processor; (Fig. 1, [0066]: processor 102)
and a non-transitory storage medium storing instructions executable on the processor to: (Fig. 1, [0067]: Main memory 104 (e.g., random access memory) stores program instructions and data for a transaction manager 108)
send a transaction to a database server to cause storing of data of the transaction in a cache of the database server (Fig. 3, [0073]: In block 306, transaction manager 108 inserts modification [K1,V1] to transaction 112 of first KV store 120 by issuing the appropriate insert command to first KV DBMS 110. In response, first KV DBMS 110 adds the modification to transaction 112. [0074]: In block 308, transaction manager 108 inserts modification [K2,V2] to transaction 116 of second KV store 122 in a similar manner as described in block 306. Fig. 1, [0067]: Main memory 104 (e.g., random access memory) stores program instructions and data for a first KV database management system (DBMS) 110 with its own transactions to manage a first KV store 120 (e.g., a current transaction 112 with a transaction ID=T1), a second KV DBMS 114 with its own transactions to manage a second KV store 122 (e.g., a current transaction 116 with a transaction ID=T2)), wherein the data in the cache is for inclusion in a backup of data from the database server to a remote data store, (Fig. 3, [0076]: In block 314, transaction manager 108 detaches from transaction 116 of second KV store 122. Again, this allows second KV DBMS 114 to commit transaction 116. Fig. 1, [0068]: Secondary memory 106 (e.g., disk) stores data that form first KV store 120, second KV store 122. Processor 102 and main memory 104 may be a server that accesses a secondary memory 106 that is a storage system, such as storage area network (SAN) or a network attached storage (NAS), over a network)
detect a failure associated with the database server, in response to detecting the failure, (Fig. 4, [0079]: In block 402, upon detecting system 100 has restarted)
request, from the database server or a replacement database server, transaction information of at least one transaction that was successfully applied to the remote data store, the transaction information based on the backup of data, (Fig. 4, [0080]: Transaction manager 108 determines the IDs of the transactions last committed to first KV store 120 and second KV store 122, respectively, by issuing the appropriate query commands to first KV DBMS 110 and second KV DBMS 114, respectively)
and cause replay of one or more transactions to recover data at the database server or the replacement database server to perform recovery of the database server or the replacement database server to a current state. (Fig. 4, [0082]: In block 406, transaction manager 108 replays any relevant sub-entry that has not been committed to a corresponding KV store to re-insert the modification in the sub-entry to the corresponding KV store. As the second sub-entry in combined journal entry 204 is relevant, transaction manager 108 re-inserts modification [K2,V2] into second KV store 122 by joining a transaction of second KV store 122, inserting modification [K2,V2] to the transaction). 

Regarding claim 4, Lyakas further teaches
the replayed one or more transactions are subsequent to the at least one transaction, and have not yet been applied to the remote data store at a time of the failure. (Fig. 4, [0081]: Transaction manager determines the second sub-entry for the modifications to second KV store 122 to be relevant as transaction T2 has not been committed (e.g., the returned last committed transaction on second KV store 122 is less than T2)).

Regarding claim 5, Lyakas further teaches
the remote data store is an object store coupled over a network to the database server. ([0002]: a KV store is just a collection of key-value pairs. Fig. 1, [0068]: Secondary memory 106 (e.g., disk) stores data that form first KV store 120, second KV store 122. Processor 102 and main memory 104 may be a server that accesses a secondary memory 106 that is a storage system, such as storage area network (SAN) or a network attached storage (NAS), over a network)).

Regarding claim 9, Lyakas further teaches
store, in a transaction log, transaction information of transactions that have been sent to the database server (Fig. 3, [0075]: In block 310, transaction manger 108 creates a combined journal entry 204 describing modification [K1,V1] inserted into transaction T1 of first KV store 120 and modification [K2,V2] inserted into transaction T2 of second KV store 122. Transaction manager 108 then writes combined journal entry 204 to global journal 124), wherein causing the replaying of the one or more transactions is based on one or more entries of the transaction log. (Fig. 4, [0080]: transaction manager 108 determines any sub-entry in combined journal entry 204 that has not been committed to a corresponding KV store [0082]: In block 406, transaction manager 108 replays any relevant sub-entry that has not been committed to a corresponding KV store to re-insert the modification in the sub-entry to the corresponding KV store. As the second sub-entry in combined journal entry 204 is relevant, transaction manager 108 re-inserts modification [K2,V2] into second KV store 122 by joining a transaction of second KV store 122).

Regarding claim 10, Lyakas further teaches
compare the transaction information in the transaction log with the transaction information of the at least one transaction that was successfully applied to the remote data store, and (Fig. 4, [0081]: Transaction manager 108 then compares the IDs of the last committed transactions against the IDs of the transactions recorded in the sub-entries of combined journal entry 204)
identify the one or more transactions to be replayed based on the comparing. (Fig. 4, [0081]: Transaction manager determines the second sub-entry for the modifications to second KV store 122 to be relevant as transaction T2 has not been committed (e.g., the returned last committed transaction on second KV store 122 is less than T2)).

Regarding claim 11, Lyakas teaches
A non-transitory machine-readable storage medium comprising instructions that upon execution cause a first database server to: (Fig. 1, [0067]: Main memory 104 (e.g., random access memory) stores program instructions and data for a first KV database management system (DBMS) 110 with its own transactions to manage a first KV store 120 (e.g., a current transaction 112 with a transaction ID=T1), a second KV DBMS 114 with its own transactions to manage a second KV store 122 (e.g., a current transaction 116 with a transaction ID=T2))
as part of a restore process to recover from a failure: (Fig. 4, [0079]: In block 402, upon detecting system 100 has restarted)
restore transaction information from a data backup written to a remote data store (Fig. 4, [0080]: Transaction manager 108 determines the IDs of the transactions last committed to first KV store 120 and second KV store 122, respectively, by issuing the appropriate query commands to first KV DBMS 110 and second KV DBMS 114, respectively. Each KV store records the ID of the last committed transaction. Fig. 1, [0068]: Secondary memory 106 (e.g., disk) stores data that form first KV store 120, second KV store 122. Processor 102 and main memory 104 may be a server that accesses a secondary memory 106 that is a storage system, such as storage area network (SAN) or a network attached storage (NAS), over a network), wherein the data backup contains data in a write cache of the first database server or a write cache of a second database server that the first database server replaces; (Fig. 3, [0073]: In block 306, transaction manager 108 inserts modification [K1,V1] to transaction 112 of first KV store 120 by issuing the appropriate insert command to first KV DBMS 110. In response, first KV DBMS 110 adds the modification to transaction 112. [0074]: In block 308, transaction manager 108 inserts modification [K2,V2] to transaction 116 of second KV store 122 in a similar manner as described in block 306. [0076]: In block 314, transaction manager 108 detaches from transaction 116 of second KV store 122. Again, this allows second KV DBMS 114 to commit transaction 116. Fig. 1, [0067]: Main memory 104 (e.g., random access memory) stores program instructions and data for a first KV database management system (DBMS) 110 with its own transactions to manage a first KV store 120 (e.g., a current transaction 112 with a transaction ID=T1), a second KV DBMS 114 with its own transactions to manage a second KV store 122 (e.g., a current transaction 116 with a transaction ID=T2))
send the restored transaction information to a recovery server; (Fig. 4, [0080]: Transaction manager 108 determines the IDs of the transactions last committed to first KV store 120 and second KV store 122, respectively, by issuing the appropriate query commands to first KV DBMS 110 and second KV DBMS 114, respectively. Each KV store records the ID of the last committed transaction)
receive, from the recovery server, a first transaction to be replayed, wherein write data of the first transaction has not been applied to the remote data store in a data backup; and (Fig. 4, [0082]: In block 406, transaction manager 108 replays any relevant sub-entry that has not been committed to a corresponding KV store to re-insert the modification in the sub-entry to the corresponding KV store. As the second sub-entry in combined journal entry 204 is relevant, transaction manager 108 re-inserts modification [K2,V2] into second KV store 122 by joining a transaction of second KV store 122, inserting modification [K2,V2] to the transaction).
cause replay of the first transaction to recover the first database server to a current state. (Fig. 4, [0082]: In block 406, transaction manager 108 replays any relevant sub-entry that has not been committed to a corresponding KV store to re-insert the modification in the sub-entry to the corresponding KV store. As the second sub-entry in combined journal entry 204 is relevant, transaction manager 108 re-inserts modification [K2,V2] into second KV store 122 by joining a transaction of second KV store 122, inserting modification [K2,V2] to the transaction).

Regarding claim 12, Lyakas further teaches
store data of the replayed first transaction in the write cache, without writing the data of the replayed first transaction to the remote data store unless a trigger condition is satisfied. (Fig. 4, [0082]: As the second sub-entry in combined journal entry 204 is relevant, transaction manager 108 re-inserts modification [K2,V2] into second KV store 122 by joining a transaction of second KV store 122, inserting modification [K2,V2] to the transaction, and detach from the transaction. Fig. 3, [0077]: In block 314, transaction manager 108 detaches from transaction 116 of second KV store 122. Again, this allows second KV DBMS 114 to commit transaction 116 when it deems appropriate, such as when transaction 116 has accumulated enough modifications). 

Regarding claim 13, Lyakas further teaches
in response to the trigger condition, take a data backup of the write data in the write cache, and write the data backup to the remote data store. (Fig. 3, [0077]: In block 314, transaction manager 108 detaches from transaction 116 of second KV store 122. Again, this allows second KV DBMS 114 to commit transaction 116 when it deems appropriate, such as when transaction 116 has accumulated enough modifications).

Regarding claim 14, Lyakas further teaches
determine that the trigger condition is satisfied based on the write cache filling to a specified threshold. (Fig. 3, [0077]: In block 314, transaction manager 108 detaches from transaction 116 of second KV store 122. Again, this allows second KV DBMS 114 to commit transaction 116 when it deems appropriate, such as when transaction 116 has accumulated enough modifications).

Regarding claim 17, Lyakas further teaches
the receiving of the first transaction to be replayed comprises receiving one or more of a Structured Query Language (SQL) query and a data load request. (Fig. 4, [0082]: As the second sub-entry in combined journal entry 204 is relevant, transaction manager 108 re-inserts modification [K2,V2] into second KV store 122 by joining a transaction of second KV store 122, inserting modification [K2,V2] to the transaction)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0108365 (“Lyakas”) in view of Non-Patent Literature Choosing the right fit –Immediate or Eventual Persistence? (“Krishnamurthy”).

Regarding claim 7, Lyakas does not teach the limitations. 
Krishnamurthy teaches
receive a request for the transaction from a client device, and (Pg. 2: The host triggering this write)
responsive to an indication that the data of the transaction has been stored in the cache of the database server, send, to the client device, an indication that the transaction has been completed. (Pg. 2: The host triggering this write gets an acknowledgement back from database stating that the write is successful, however under the covers the database has in actuality not written the data to disk but has written it to an intermediate layer like memory or a file system cache)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Krishnamurthy’s database write caching with Lyakas’s database write cache. Krishnamurthy database write caching ensures consistency (Krishnamurthy, Pg. 3), which is desired by Lyakas (Lyakas, [0031]), while also improving performance (Krishnamurthy, Pg. 3).

Regarding claim 8, Lyakas teaches
remote data store (Fig. 1, [0068]: Secondary memory 106 (e.g., disk) stores data that form first KV store 120, second KV store 122. Processor 102 and main memory 104 may be a server that accesses a secondary memory 106 that is a storage system, such as storage area network (SAN) or a network attached storage (NAS), over a network)
Krishnamurthy further teaches
wherein the sending of the indication that the transaction has been completed occurs prior to the backup of data being written from the database server to the…data store. (Pg. 2: The host triggering this write gets an acknowledgement back from database stating that the write is successful, however under the covers the database has in actuality not written the data to disk but has written it to an intermediate layer like memory or a file system cache).

Claims 1-2, 6, 11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0378840 (“Shang”) in view of US Patent Application Publication No. 2016/0147614 (“Mittal”).

Regarding claim 1, Shang teaches
A system comprising: (Fig. 1, [0010]: replication component 1090)
a processor; (Fig. 4, [0083]: machine 4000 can be a replication component. [0086]: Machine (e.g., computer system) 4000 can include a hardware processor 4002)
and a non-transitory storage medium storing instructions executable on the processor to: (Fig. 4, [0087]: instructions 4024)
…the data in the cache is for inclusion in a backup of data from the database server to a [local] data store, (Fig. 1, [0014]: A “Private Log Cache” (PLC) 1055 also known as a “User Log Cache” can be stored in memory of the RDMS 1010. [0015]: Scalability and performance of replication may be improved by having each database task first write database commands to a PLC 1055. The PLC 1055 can be flushed by the RDMS 1010 to the transaction log 1045 and ultimately written to disk at various times and in response to various triggering events. For example, the PLC 1055 can be flushed if the PLC is full, if a transaction is committed as a result of a commit SQL command, or the like)
detect a failure associated with the database server, in response to detecting the failure, (Fig. 3, [0077]: the replication component can detect that the RDMS has come back in service after being out of service long enough to trigger a switchover of a standby RDMS to be an active RDMS (and the subsequent recovery of the previously active RDMS puts that RDMS in a standby mode). In some example embodiments, the replication component can be notified of this by a disaster recovery (DR) component on the RDMS)
request, from the database server or a replacement database server, transaction information of at least one transaction that was successfully applied to the [local] data store, the transaction information based on the backup of data, (Fig. 3, [0079]: the replication component can contact the RDMS to obtain the last committed transaction on the RDMS' transaction log)
and [replicate] one or more transactions to recover data at the database server or the replacement database server to perform recovery of the database server or the replacement database server to a current state. (Fig. 3, [0081]: the last committed transaction of the RDMS is compared to any unconfirmed transactions at the time of RDMS failure on the replication component. If any of the unconfirmed transactions are not committed on the RDMS, then these transactions are sent to the RDMS. [0082]: Once the RDMS receives these transactions, the RDMS and the replication component should then be synchronized as of the time when the RDMS went out of service. Thereafter, at operation 3050, any transactions that occurred on the new active RDMS (old standby RDMS) while the RDMS was down, can be replicated to the standby RDMS (old active RDMS) to bring the standby RDMS (old active RDMS) into complete synchronization)
Shang does not teach
send a transaction to a database server to cause storing of data of the transaction in a cache of the database server, 
a remote data store
or
cause replay of one or more transactions 
Mittal teaches
A system comprising: (Fig. 1, [0015]: master server 104)
a processor; (Fig. 8, [0078]: Various embodiments can be implemented, for
example, using one or more well-known computer systems, such as computer system 800 shown in FIG. 8. [0079]: Computer system 800 includes one or more processors)
and a non-transitory storage medium storing instructions executable on the processor to: (Fig. 8,  [0087]: control logic, when executed by one or more data processing devices (such as computer system 800), causes such data processing devices to operate as described herein)
send a transaction to a database server to cause storing of data of the transaction in a cache of the database server (Fig. 1, [0015]: Though client application 102 is connected to master server 104 in FIG. 1, client application 102 may have been connected to, for example, cohort server 120A in an embodiment. In this embodiment, cohort server 120A may include a topology module that is configured to identify master server 104 and redirect commands from client application 102 to master server 104 so transactions, backups, recovery, among other operations can be performed in a globally consistent manner in heterogeneous database system 100. [0020]: upon receiving a transaction from master server 104, transaction executor 126A of cohort server 120A may process the transaction by accessing associated data in data Volume 132A and/or write the transaction to log volume 136A. [0017]: cohort servers 120A and 120B may be running an in-memory DBMS), wherein the data in the cache is for inclusion in a backup of data from the database server to a remote data store, (Fig. 1, [0022]: backup executor 128A may first create a Snapshot shot 134A of data volume 132A. Upon successfully creating snapshot 134A, backup executor 128A may automatically start copying data pages of Snapshot 134A to data backup storage 140A. Data backup storage 140A may be external storage (as depicted in FIG. 1))
[in response to a point-in-time recovery request due to] a failure associated with the database server… (Fig. 5, [0062]: backup manager 108 of master server 104 may receive a recovery request. A user may wish to recover heterogeneous database system 100 to a prior state when the system crashes. The system may have crashed at time “t37”, at which point the user decided to recover to time “t30”)
[determine]…transaction information of at least one transaction that was successfully applied to the remote data store, the transaction information based on the backup of data, (Fig. 5, [0065]: a recovery list of data and log backups may be generated for cohort servers 120A and 120B in order to determine if recovery to timestamp “t30” is possible. For example, backup manager 108 may first identify lbu37A, Ibu28A, lbu25A using the prev log-IDs. Backup manager 108 may have stopped identifying an earlier log backup than “lbu25A” because “lbu25A” directly follows a data backup “dbu22A.”)
and cause replay of one or more transactions to recover data at the database server or the replacement database server to perform recovery of the database server or the replacement database server to a [requested point-in-time] state. (Fig. 5, [0066]: backup manager 108 may additionally request the relevant cohort servers 120 to recover by replaying specific log backups. [0068]: If a data backup or a recovery time corresponding to the timestamp of a data backup was selected, then cohort servers would have been requested to recover to the associated data backup in step 510 and the recovery point should be reached).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Shang’s database recovery with Mittal’s database recovery. Mittal provides synchronized backup and recovery of heterogeneous database systems using a master server to synchronize transaction operations across cohort servers (Mittal, [0013]). This would help Shang enhance data continuity in a situation in which an RDMS and a replication component which assists in replicating one or more databases on the RDMS are not in agreement on the state of one of the replicated databases after the RDMS recovers from a failure event (Shang, [0008]).

Regarding claim 2, Shang further teaches
the transaction information requested from the database server or the replacement database server is from a transaction log at the database server or the replacement database server. (Fig. 3, [0079]: The replication component can receive the last committed transaction on the RDMS′ transaction log from the RDMS).

	Regarding claim 6, Shang further teaches
	wherein the database server is a first database server, and wherein the instructions are executable on the processor to: (Fig. 3, [0082]: old active RDMS)
while the first database server is in failure or recovery, performing a workload at one or more other database servers, and recording transaction information of the workload in a transaction log for use in recovery of the first database server to a current state (Fig. 3, [0082]: any transactions that occurred on the new active RDMS (old standby RDMS) while the RDMS was down, can be replicated to the standby RDMS (old active RDMS) to bring the standby RDMS (old active RDMS) into complete synchronization).

Regarding claim 11, Shang teaches
A non-transitory machine-readable storage medium comprising instructions that upon execution cause a first database server to: (Fig. 4, [0083]: machine 4000 can be a RDMS. [0087]: instructions 4024. Fig. 1: [0013]: RDMS 1010) 
as part of a restore process to recover from a failure: (Fig. 3, [0077]: RDMS has come back in service after being out of service)
restore transaction information from a data backup written to a [local] data store, wherein the data backup contains data in a write cache of the first database server or a write cache of a second database server that the first database server replaces; (Fig. 3, [0079]: The replication component can receive the last committed transaction on the RDMS′ transaction log from the RDMS. Fig. 1, [0014]: A “Private Log Cache” (PLC) 1055 also known as a “User Log Cache” can be stored in memory of the RDMS 1010. [0015]: Scalability and performance of replication may be improved by having each database task first write database commands to a PLC 1055. The PLC 1055 can be flushed by the RDMS 1010 to the transaction log 1045 and ultimately written to disk at various times and in response to various triggering events. For example, the PLC 1055 can be flushed if the PLC is full, if a transaction is committed as a result of a commit SQL command, or the like)
send the restored transaction information to a recovery server; (Fig. 3, [0079]: The replication component can receive the last committed transaction on the RDMS′ transaction log from the RDMS. Fig. 1, [0010]: replication component 1090)
receive, from the recovery server, a first transaction…, wherein write data of the first transaction has not been applied to the [local] data store in a data backup; and (Fig. 3, [0081]: the last committed transaction of the RDMS is compared to any unconfirmed transactions at the time of RDMS failure on the replication component. If any of the unconfirmed transactions are not committed on the RDMS, then these transactions are sent to the RDMS)
…recover the first database server to a current state. (Fig. 3, [0082]: Once the RDMS receives these transactions, the RDMS and the replication component should then be synchronized as of the time when the RDMS went out of service. Thereafter, at operation 3050, any transactions that occurred on the new active RDMS (old standby RDMS) while the RDMS was down, can be replicated to the standby RDMS (old active RDMS) to bring the standby RDMS (old active RDMS) into complete synchronization)
	Shang does not teach
	a remote data store
	or
	replay of the first transaction
	Mittal teaches
A non-transitory machine-readable storage medium comprising instructions that upon execution cause a first database server to: (Fig. 8,  [0087]: control logic, when executed by one or more data processing devices (such as computer system 800), causes such data processing devices to operate as described herein. Fig. 1, [0015]: cohort servers 120)
	as part of a restore process to recover from a failure: (Fig. 5, [0062]: backup manager 108 of master server 104 may receive a recovery request. A user may wish to recover heterogeneous database system 100 to a prior state when the system crashes. The system may have crashed at time “t37”, at which point the user decided to recover to time “t30”)
…a data backup written to a remote data store, wherein the data backup contains data in a write cache of the first database server or a write cache of a second database server that the first database server replaces (Fig. 1, [0017]: cohort servers 120A and 120B may be running an in-memory DBMS. [0020]: upon receiving a transaction from master server 104, transaction executor 126A of cohort server 120A may process the transaction by accessing associated data in data Volume 132A and/or write the transaction to log volume 136A. [0022]: backup executor 128A may first create a Snapshot shot 134A of data volume 132A. Upon successfully creating snapshot 134A, backup executor 128A may automatically start copying data pages of Snapshot 134A to data backup storage 140A. Data backup storage 140A may be external storage (as depicted in FIG. 1))
…
receive, from the recovery server, a first transaction to be replayed, wherein write data of the first transaction has not been applied to the remote data store in a data backup; and (Fig. 5, [0065]: a recovery list of data and log backups may be generated for cohort servers 120A and 120B in order to determine if recovery to timestamp “t30” is possible. For example, backup manager 108 may first identify lbu37A, Ibu28A, lbu25A using the prev log-IDs. Backup manager 108 may have stopped identifying an earlier log backup than “lbu25A” because “lbu25A” directly follows a data backup “dbu22A.” [0066]: backup manager 108 may additionally request the relevant cohort servers 120 to recover by replaying specific log backups).
cause replay of the first transaction to recover the first database server to a [point-in-time] state. (Fig. 5, [0066]: backup manager 108 may additionally request the relevant cohort servers 120 to recover by replaying specific log backups. [0068]: If a data backup or a recovery time corresponding to the timestamp of a data backup was selected, then cohort servers would have been requested to recover to the associated data backup in step 510 and the recovery point should be reached).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Shang’s database recovery with Mittal’s database recovery. Mittal provides synchronized backup and recovery of heterogeneous database systems using a master server to synchronize transaction operations across cohort servers (Mittal, [0013]). This would help Shang enhance data continuity in a situation in which an RDMS and a replication component which assists in replicating one or more databases on the RDMS are not in agreement on the state of one of the replicated databases after the RDMS recovers from a failure event (Shang, [0008]).

Regarding claim 15, Shang further teaches
send, to the recovery server, an indication that the first database server is performing the restore process. (Fig. 3, [0077]: the replication component can detect that the RDMS has come back in service after being out of service long enough to trigger a switchover of a standby RDMS to be an active RDMS (and the subsequent recovery of the previously active RDMS puts that RDMS in a standby mode). In some example embodiments, the replication component can be notified of this by a disaster recovery (DR) component on the RDMS)

Regarding claim 16, Shang further teaches
receive, from the recovery server, a request for transaction information in a transaction log of the first database server, wherein the sending of the restored transaction information to the recovery server is responsive to the request. (Fig. 3, [0079]: the replication component can contact the RDMS to obtain the last committed transaction on the RDMS' transaction log. The replication component can receive the last committed transaction on the RDMS′ transaction log from the RDMS).


Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 first requires recovering, from the remote data store, the backup of data that includes data of the transaction in the cache of the database server. Claim 3 then requires restoring, from the backup of data and into the transaction log, transaction information of at least one transaction that was successfully applied to the remote data store. Claim 18 requires the same limitations besides restoring transaction information into the transaction log. None of the prior art of record, either alone or when combined, teaches or suggests all of these limitations in claim(s) 3 and 18.

The closest prior art of record to the above limitations of claims 3 and 18 is US Patent No. 7,865,471 (“Stagg”). Stagg teaches
restoring the backup from the remote object store, restoring transaction information of the first transaction based on the restored backup (Fig. 1, Col. 3, Lines 8-26: Database A stored on disk 26 is replaced with backup copy BCACT) stored on a backup tape, where BCA(T) is the backup copy of Database A created at time T before time TE, the time of the corrupting event. Database manager 20 will identify Tm as the first logged transaction to be replayed after Database A is restored to BCA(T))
In Stagg, the transaction information is not sent to another server, as recited in claims 1 and 18. Therefore, there would be no reason to combine Stagg with Lyakas or Shang in view of Mittal to teach the above limitations.

Response to Arguments
Applicant’s arguments, see pg. 2-3, filed 04/28/2022, with respect to the 103 rejection(s) of claim(s) 1-9 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claims 1-2 and 4-10 is made in view of newly found prior art, as shown above. 

Applicant's arguments filed see pg. 2-3, filed 04/28/2022, with respect to the 103 rejection(s) of claim(s) 11-15 and 17 have been fully considered but they are not persuasive. Applicant’s arguments pertain to the limitation “request, from the database server or a replacement database server, transaction information of at least one transaction that was successfully applied to the remote data store, the transaction information based on the backup of data” of claim 1. Claim(s) 11-15 and 17 do not contain this limitation or a similar limitation. However, upon further consideration, a new ground(s) of rejection for claims 11-17 is made in view of newly found prior art, as shown above.

Applicant's arguments filed see pg. 2-3, filed 04/28/2022, with respect to the 103 rejection(s) of claim(s) 18-20 have been fully considered but they are not persuasive. Applicant’s arguments pertain to the limitation “request, from the database server or a replacement database server, transaction information of at least one transaction that was successfully applied to the remote data store, the transaction information based on the backup of data” of claim 1. Claim(s) 18-20 do not contain this limitation or a similar limitation. However, upon further consideration, the limitation “a request to replay a second transaction for which a backup was not written to the remote object store” in claim 18 is not inherent in Lee in view of Hatasaki and Mittal2. Therefore, the 103 rejection(s) of claim(s) 18-20 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2019/0235974: recovery subsystem that stores a recovery log for OLTP subsystems’ transactions and uses the recovery log to recover prepared but not committed transactions after an OLTP subsystem failure. 

As indicated on the Pre-Appeal Conference, mailed 06/24/2022, prosecution was reopened. Accordingly, THIS ACTION IS MADE NON-FINAL. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached M-Th 8:00AM-12:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113